Citation Nr: 1020232	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to August 
1945 and March 1946 to July 1961.  He is the recipient of the 
Purple Heart Medal.  The Veteran died in June 2007.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  Jurisdiction of the claims file 
was subsequently transferred to the RO in Wichita, Kansas. 

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO in December 2009; a transcript of the 
hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
June 2007 and lists the immediate cause of death as acute 
cardiopulmonary arrest due to (or as a consequence of) 
chronic obstructive pulmonary disease (COPD) due to (or as a 
consequence of) emphysema.  

2.  At the time of the Veteran's death, service connection 
was in effect for hearing loss, left arm wound, right knee 
arthritis, tinnitus, and malaria.  The preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to cause his death.

3.  Acute cardiopulmonary arrest, COPD, and emphysema were 
not demonstrated in service or for many years thereafter.  
There is no competent evidence of record demonstrating a 
relationship between the cause of the Veteran's death and his 
active military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity 
compensation (DIC) benefits, including cause of death, 
§ 5103A VCAA notice must include:  (1) a statement of the 
conditions, if any, for which the Veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate the claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim - including the 
downstream disability rating and effective date elements.  

Here, by way of a letter dated in August 2007, the RO advised 
the appellant of the evidence needed to substantiate her 
claim and explained what evidence VA was obligated to obtain 
or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  A more recent September 2009 
letter, prior to her hearing before the undersigned Acting 
Veterans Law Judge in December 2009, also provided the 
additional, claim-specific, information required by Hupp 
and discussed the downstream effective date element of her 
claim in accordance with Dingess/Hartman, supra.  

The claimant received the initial August 2007 letter prior to 
the initial adjudication of her claim in the January 2008 
decision on appeal, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Although 
the more recent September 2009 letter was not issued until 
after her claim had been initially adjudicated, there has 
been no reason to readjudicate her claim since providing that 
additional notice because she has not submitted or identified 
any additional medical or other evidence that might change 
the outcome of the prior adjudication.  See Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  See also Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Moreover, the U.S. Supreme Court recently held that it is the 
claimant's evidentiary burden, not VA's, to show how a VCAA 
notice error in timing or content was unduly prejudicial.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant 
has not made any such allegation or pleading in this 
particular instance.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the 
Veteran's service treatment records (STRs), VA outpatient 
treatment records, and private treatment records.  VA has not 
obtained a medical nexus opinion concerning the cause of the 
Veteran's death.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 U.S.C. § 
5103A(a) does not always require VA to assist the claimant in 
obtaining a medical opinion for a DIC claim, but it does 
require VA to assist a claimant in obtaining such whenever it 
is necessary to substantiate the DIC claim.  The Federal 
Circuit added that there was no duty to provide a VA opinion 
in a DIC claim under 38 U.S.C.A. § 5103A(d) since this 
provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a 
monthly payment made by VA to a Veteran, and therefore does 
not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 
F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a 
DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) 
only excuses VA from making reasonable efforts to provide an 
examination (or, here, obtain an opinion since the Veteran is 
deceased) when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).  Here, the 
record shows the Veteran died as a result of acute 
cardiopulmonary arrest, obstructive pulmonary disease (COPD), 
and emphysema.  Since the appellant has been unable to submit 
any competent supporting evidence suggesting a correlation 
between his death and his military service, there is no duty 
to obtain a medical nexus opinion concerning this.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is only 
the appellant's unsubstantiated lay allegation, which, alone, 
is insufficient reason to obtain a medical nexus opinion in 
this circumstance.  See Waters v. Shinseki, No. 2009-7071 
(April 6, 2010).  Therefore, the Board finds that no further 
development of the claim is needed to meet the requirements 
of the VCAA or Court.

II. Entitlement to Service Connection for the Cause of the 
Veteran's Death

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.312(a).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service- 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause.  38 
C.F.R. § 3.312(c)(1).  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Id.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  In the same category, there would be included 
service-connected diseases or injuries of any evaluation 
(even 100 percent evaluations) but of a quiescent or static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions.  Id.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the death certificate reflects that the Veteran 
died in June 2007 at the age of 85 and lists the immediate 
cause of death as acute cardiopulmonary arrest due to (or as 
a consequence of) chronic obstructive pulmonary disease 
(COPD) due to (or as a consequence of) emphysema.  There were 
no additional disorders listed as significant conditions 
contributing to death.  

The appellant contends that when the Veteran received his 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU) in September 2003, 
effective from March 28, 2002, he was told that there was no 
longer a need to claim additional disabilities since he was 
receiving 100 percent disability.  See December 2009 Hearing 
Transcript.  While the Board regrets that the appellant was 
apparently given misinformation, this alone is insufficient 
to grant her claim for service connection for the cause of 
the Veteran's death.  She must be able to establish a nexus, 
or link, between the cause of his death and his military 
service.  Regrettably, after a review of the record, the 
Board must deny the appellant's claim.  

In this regard, the Veteran's claims file contains no 
evidence that he was service-connected for any disability 
concerning his heart or lungs.  In fact, the Veteran filed a 
claim for service connection for COPD and was denied in a 
November 2002 rating decision on the basis that the Veteran's 
STRs failed to show an incurrence of this disease in service.  
The RO noted that the Veteran was diagnosed with the disease 
per VA outpatient treatment records dated from 1992 through 
2002; however, he did not have the disease within one year of 
his discharge from active duty in 1961.  As such, his only 
service-connected disabilities were hearing loss, left arm 
wound, right knee arthritis, tinnitus, and malaria.  There is 
no evidence that these disabilities either caused or 
contributed substantially or materially to cause his death.  
In this regard, the Board notes that these disabilities are 
of a static nature, and not materially affecting a vital 
organ, such as the Veteran's heart or lungs.  Therefore, the 
Board finds that the Veteran's hearing loss, left arm wound, 
right knee arthritis, tinnitus and malaria did not cause or 
contribute substantially or materially to cause his death.  
See 38 C.F.R. § 3.312(c)(2).

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death were incurred 
in or aggravated by his active military service.  The 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of a chronic cardiovascular disorder, including 
acute cardiopulmonary arrest, COPD, or emphysema.  Moreover, 
upon separation, examination of the Veteran yielded normal 
results concerning his cardiovascular system. 

A December 1961 VA examination, conducted approximately six 
months after the Veteran's service separation, fails to 
reveal any complaints or diagnoses referable to his 
cardiovascular or respiratory systems.

Post-service records from Dr. Miedema reflect that the 
Veteran had a history of coronary artery disease and had 
first presented with chest tightness in 1971 and, by 
description, was diagnosed with inferior wall myocardial 
infarction.  The Board observes that the Veteran was 
discharged from military service in July 1961.  As such, the 
first indication of any cardiovascular disorder was 
approximately ten years after his separation from service.  
Additionally, Dr. Miedema noted that the Veteran 
differentiated between emphysema and COPD.  She observed that 
he had carried the diagnosis of emphysema for a long time and 
was formally diagnosed with COPD in October 1998, 
approximately 37 years after his separation from the 
military.  Additional records from VA facilities, Dr. 
Miedema, and Dr. Koets reflect treatment during the Veteran's 
lifetime for cardiovascular and respiratory disorders.  

However, the competent and probative evidence of record fails 
to demonstrate a relationship between the disabilities 
causing the Veteran's death and his service.  In this regard, 
the evidence of a nexus or link between the Veteran's cause 
of death and his military service is limited to the Veteran's 
and appellant's statements.  In a September 2001 letter from 
Dr. Koets, he noted that the Veteran reported that his 
pulmonary status was abnormal going all the way back to age 
30.  Dr. Koets indicated that the Veteran attributed such to 
many different vocations in the military with exposure to 
significant amounts of dust and smoke.  Likewise, the 
appellant has contended that such exposure resulted in the 
Veteran's COPD.  

While the Veteran and appellant are competent to testify as 
to his observable symptomatology as well as his exposure to 
dust and smoke, they are not competent or qualified, as 
laypeople, to render an opinion concerning the complex 
medical relationship between cardiovascular disease, COPD, 
and emphysema and exposure to dust and smoke.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the Board acknowledges that 
the Federal Circuit has held that lay testimony could, in 
certain circumstances, constitute competent nexus evidence, 
see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in 
the instant case, the Board finds that the question regarding 
the potential relationship between cardiovascular disease, 
COPD, and emphysema and exposure to dust and smoke to be 
complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds the Veteran's and 
appellant's statements regarding a nexus between his 
cardiovascular disease, COPD, and emphysema and exposure to 
dust and smoke to be of no probative value as they are not 
competent to opine on such a complex medical question.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Therefore, the Board finds that the 
probative value of the Veteran's and appellant's statements 
are outweighed by the fact that the Veteran's STRs are 
negative for cardiovascular and respiratory symptomatology 
and that such disorders were not present for many years after 
his service separation in July 1961.  

Therefore, as acute cardiopulmonary arrest, COPD, and 
emphysema were not present in service or for many years 
thereafter, and there is no competent evidence relating such 
disabilities to service, service connection for the cause of 
the Veteran's death is not warranted.  Moreover, as indicated 
previously, there is no evidence that the Veteran's service-
connected hearing loss, left arm wound, right knee arthritis, 
tinnitus and malaria caused or contributed substantially or 
materially to cause his death.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  While the Board is sympathetic the 
appellant's contentions, the preponderance of the evidence is 
against her claim of entitlement to service connection for 
the cause of the Veteran's death and, as such, that doctrine 
is not applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


